DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment submitted on 04 February 2022. After entry of the amendment claims 1-2, 5-9, and 11-23 are currently pending in the application.
Applicant’s amendments to claims 6, 7, and 12 are of improper form as double bracketing is used to show deletion of a term and underlining is used to show insertion of a term however applicant has underlined the double bracketing and therefore it is unclear as to exactly what is being deleted.  Note that claim 6 recites “1[[5]]”.  It appears that applicant is intending to delete the term “5” however applicant has also underlined the double bracketing.  See the “Claim Interpretation” section below which explains how these claims are being treated for the purpose of examination.

Claim Interpretation
It is assumed that applicant is intending claim 6 to depend from claim 1 and it has been interpreted as such.  
It is assumed that applicant is intending claim 7 to depend from claim 1 and it has been interpreted as such.  
It is assumed that applicant is intending claim 12 to depend from claim 8 and it has been interpreted as such.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 14-15, 19-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Woytowich et al (US Patent No. 8,394,744 B2).
The reference teaches, in column 2, lines 51+, a cementitious binder including a hydraulic binder in an amount in the range of from about 40 to 75% by weight of the cementitious binder, metakaolin in an amount greater than about 5% by weight of the cementitious binder, silica fume in an amount up to about 15% by weight of the cementitious binder, and cement kiln dust in an amount greater than 10% by weight.  Examples of the hydraulic binder include Portland cement, blended cements, masonry cements, as well as API compliant cements (column 8, lines 46-51).  According to column 9, lines 56+, the cementitious TM Scotchlite glass bubbles (column 11, lines 41-43).
The instant claims are obvious over the reference.
	As for claim 1, the hydraulic binder can be a cement.  The composition can further contain pumice.  The hollow glass microspheres meets the substantially spherical silica particles.  As for the amounts of the components, the reference teaches amounts that overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lieinside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
	As for claim 2, the reference teaches hollow, soda-lime borosilicate glass microspheres such as 3MTM Scotchlite glass bubbles.
	As for claim 5, the amounts of the components overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
	As for claim 14, the hydraulic binder can be a cement.  The composition can further contain pumice.  The hollow glass microspheres meets the substantially spherical silica In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.   It is believed that the composition Is capable of being sprayed absent evidence showing otherwise.
	As for claim 15, it is believed that the hollow glass microspheres meets this limitation as it would appear that the hollow glass microsphere would contain air as they are non-porous.
Further, the hollow glass microspheres can be soda-lime borosilicate glass microspheres.
	As for claim 19, the reference teaches that additives such as set time modifiers, accelerators, etc. can be added to the premix used to produce the cementitious binder (column 10, lines 37-42).  As for the amount, it is within the level of ordinary skill in the art to determine the amount necessary to produce the desired amount of set acceleration. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
	As for claim 20, the reference teaches that additives such as set time modifiers, accelerators, etc. can be added to the premix used to produce the cementitious binder (column 10, lines 37-42).  The set modifier is seen to be an example of a set decelerator (i.e. retarder).  As for the amount, it is within the level of ordinary skill in the art to determine the amount necessary to produce the desired amount of set deceleration. It has been held that where the In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
	As for claim 23, as the reference teaches a composition that can comprise the same components in the same amounts it would appear that the composition would possess the claimed property.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Woytowich et al (US Patent No. 8,394,744 B2) in view of 3MTM Glass Bubbles K Series S Series Safety Data Sheet.
The Woytowich et al reference was discussed previously, above.
The 3MTM Glass Bubbles K Series S Series Safety Data Sheet teaches glass bubbles of K and S Series, which are hollow glass microspheres.

As for claims 7 and 17, the primary reference teaches that hollow glass microspheres may be utilized.  Accordingly, as the reference teaches an example of a hollow glass sphere that may be utilized it is clear that other hollow glass microspheres may be utilized.  Accordingly, it would have been obvious to utilize any type of hollow glass sphere or bubble without producing any unexpected results such as those recited in the secondary reference.  The secondary reference teaches well-known glass bubbles which are hollow glass microspheres and accordingly it would have been obvious to utilize these glass bubbles in the composition of the primary reference without producing any unexpected results and according to the instant specification, these specific glass microspheres are hollow, gas filled spherical particles that may be used in the instant invention and according to the instant specification, the glass microspheres of the secondary reference possess these properties.
Accordingly, based on the above reasoning, the instant claims are obvious over the combination of references.

Response to Arguments
Applicant’s amendment and arguments have overcome the art rejection of the claims over (1) Chinese Patent Specification No. CN 103641420 A; (2) Stav et al (US Patent No. 5,718,759 A); (3) Chinese Patent Specification No. CN 108503298 A; (4) Maxson et al (US Patent Application Publication No. 2016/0115366 A1) as evidenced by 3M™ Glass Bubbles HGS Series Data Sheet; (5) Maxson et al (US Patent Application Publication No. 2016/0115366 A1) in view 
Applicant's arguments filed 04 February 2022 have been fully considered but they are not persuasive with respect to the rejection of the claims over Woytowich et al (US Patent No. 8,394,744 B2), alone and in view of 3MTM Glass Bubbles K Series S Series Safety Data Sheet.
Applicant argues that Woytowich et al does not disclose a cementitious composition, let alone a sprayable composition, comprising at least about 30% and no more than about 75% by mass pumice relative to the dry ingredients and substantially spherical silica particles relative to the dry ingredients, wherein at least most of the substantially spherical silica particles comprise hollow glass bubbles. The reference does not teach adding pumice is higher amounts of between 30% and 75% as it adds pumice in lower amounts.  Applicant argues that the compositions of the reference have a lower compressive strength.  Further the reference does not teach the benefits of the claimed composition which include resistance to combustion and adhesive bonding to a various of surfaces.  
To these arguments the examiner respectfully disagrees.  The reference teaches amounts of components that overlap the claimed range.  Note that the reference overlaps the claimed range as it teaches 30% pumice which reads on the lower limit claimed by applicant and overlapping ranges are deemed to be obvious.  While the reference may fail to provide a specific example which meets the instant claims it should be noted that "A reference can be used for all it realistically teaches and is not limited to the disclosures in its specific examples".  See In re Van Marter et al 144 USPQ 421; In re Windmer et al 147 USPQ 518, 523; and In re Chapman et al 148 USPQ 711.  As for the argument concerning that the composition of the .

Allowable Subject Matter
Claims 8-9 and 11-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, fails to teach or suggest the formation of a composition that meets all of the limitations of these claims.
Claims 6, 16, 18 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
February 17, 2022